ORDER ON DENIAL OF REHEARING Holderman, J. This cause coming to be heard on Claimants’ petition for rehearing and Respondent’s response thereto, due notice having been given and this Court being fully advised in the premises: Finds that Claimants’ petition for rehearing contains no new facts or law which have not been previously submitted and considered by this Court. It is hereby ordered that Claimants’ petition for rehearing be, and the same hereby is, denied and this Court’s order of May 7, 1981, is hereby affirmed.